Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 16, 2014.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-14-00311-CR

                  DARRELL DEWAYNE SMITH, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1416226

                 MEMORANDUM                      OPINION


      A written request to withdraw the notice of appeal in this case, signed by
appellant, has been filed with this court. See Tex. R. App. P. 42.2. Because this
court has not delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.
                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2